Citation Nr: 0610102	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back 
disability, claimed as multilevel laminectomy, diskectomy and 
spinal fusion.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.

5.  Entitlement to service connection for sinusitis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1975 to May 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO), which granted service connection for 
bilateral pes planus and assigned a noncompensable disability 
evaluation.  The RO also denied entitlement to service 
connection for a low back disability, a thoracic spine 
disability, a bilateral knee disability, and sinusitis.  

In October 2002, the veteran disagreed with the 
noncompensable rating assigned for bilateral pes planus and 
the denial of service connection for a bilateral knee 
disability.  A statement of the case (SOC) was issued in 
November 2002 in regards to these two claims.  In January 
2003, the veteran disagreed with the denials of entitlement 
to service connection for a low back disability, a thoracic 
spine disability, and sinusitis.  A SOC regarding these 
issues was provided in April 2003.  The veteran perfected a 
timely appeal as to all issues with the filing of his 
substantive appeal (VA Form 9) in April 2003.

The veteran and his spouse provided testimony at a Travel 
Board hearing which was conducted by the undersigned Veterans 
Law Judge in San Antonio, Texas in April 2004.  A transcript 
of that hearing is associated with the veteran's VA claims 
folder.

This matter was previously before the Board in February 2005, 
when it remanded the appeal for additional action.  This was 
accomplished, and in October 2005 the RO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claims.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus manifests with 
occasional tenderness, swelling and pain on manipulation and 
use of the feet; there is no evidence of weightbearing line 
over or medial to great toe or inward bowing of the tendo 
achillis.  

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed lumbar spine 
condition.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
thoracic spine condition and his service.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral knee 
condition.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and his currently diagnosed 
bilateral knee condition.

6.  The competent medical evidence of record does not support 
a finding that sinusitis currently exists.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).   

2.  A lumbar spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A thoracic spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2005).

4.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5.  A bilateral knee disability is not proximately due to nor 
is the result of the veteran's service-connected 
disabilities.  38 C.F.R. §3.310 (2005).

6.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran seeks an increased disability rating for his 
service-connected bilateral pes planus.  He seeks service 
connection for a number of other claimed disabilities.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in SOC dated in 
November 2002.  Specifically, the November 2002 SOC detailed 
the relevant rating criteria for the veteran's service 
connection claims and the relevant rating criteria for the 
veteran's service-connected pes planus.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
November 25, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all records held by Federal 
agencies, to include his service medical records and medical 
records at VA treatment facilities.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records as long as he 
completed a release form for such.  The veteran was asked to 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information for the release of private 
records.  The November 2003 letter stressed to the veteran: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as 
in original].  The veteran was also informed in the November 
2003 VCAA letter that an examination would be scheduled if 
necessary to make a decision on his claims.

Finally, the Board notes that both the November 2002 and 
April 2003 SOCs detailed the provisions of 38 C.F.R. § 3.159, 
to include the "give us everything you've got" provision 
contained in subsection (b), thus informing the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision 
dated in September 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with VCAA notice 
through the November 2003 VCAA letter and his claims were 
readjudicated in the October 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's low back, thoracic 
spine, bilateral knee and sinusitis claims.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2) and/or (3), 
existence of disability and a connection between the 
veteran's service and the disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to those two crucial elements.  

With respect to the veteran's claim for entitlement to a 
compensable rating for bilateral pes planus, he was advised 
as to element (4).  See the November 2003 VCAA letter, page 
6.  As to element (5), since this claim is being denied, no 
effective date can be assigned and the matter is moot.  
Accordingly, there is no possibility of any prejudice to the 
claimant in rendering a decision on the merits.

Thus, there is no prejudice to the veteran in Board's 
considering the appealed claims on the merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided VA examinations in May 2002 and July 2005, the 
results of which will be discussed below.  The reports of the 
medical examination reflects that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As was noted in the Introduction, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge at the RO in April 2004.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.

Law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2005) [general rating 
considerations; essentials of evaluative ratings].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).
Specific schedular criteria

Pes planus will be rated as noncompensable when such is mild, 
with symptoms relieved by built-up shoe or arch support. 

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling. 

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral. 

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

The words "moderate", "severe", "pronounced" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  The 
Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

As noted above, the veteran seeks a compensable disability 
rating for his service-connected bilateral pes planus, which 
is currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  He currently 
complains of constant pain exacerbated by standing for long 
periods of time.  
See the October 2002 notice of disagreement.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).



The veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired.] 
The evidence of record, specifically the May 2002 VA 
examination, indicates that the veteran has been diagnosed 
with bilateral pes planus.  The veteran's diagnosed foot 
condition corresponds precisely with the currently assigned 
Diagnostic Code.  
The veteran and his representative have not suggested that 
another code would be more appropriate.  

Therefore, the Board will evaluate the veteran's service-
connected pes planus under Diagnostic Code 5276.  

Schedular rating

As noted above, bilateral pes planus that is moderate, with 
weight-bearing over or medial to the great toe, inward bowing 
of the tendo Achillis, pain on manipulation and use of the 
feet, will be rated as 10 percent disabling.  

In this case, there is no evidence of weight-bearing over or 
medial to the great toe or inward bowing of the tendo 
Achillis.  The May 2002 VA examiner found upon physical 
examination of the veteran's feet that there was no sign of 
abnormal weightbearing and alignment of the Achilles tendon 
was good.  The veteran's gait and posture were noted to be 
normal, and the veteran had no difficulty with ambulation.  

Significantly, X-rays taken at that time, according to the 
reviewing health care professional, were indicative of 
"mild" pes planus, which is congruent with the veteran's 
current noncompensable disability rating.  

Moreover, and crucially in the Board's estimation, recent VA 
examination, in July 2005, showed the veteran to be 
completely asymptomatic: "examination today did not show pes 
planus or flatfoot syndrome.  He had normal arches."  

Aside from the veteran's subjective complaints of pain on 
use, the only evidence of such was a visit to the Austin VA 
outpatient clinic in April 2003, at which time the veteran 
complained of pain in the feet that became unbearable when 
standing for longer than 45 minutes.  The April 2003 VA 
outpatient record noted that the veteran's plantar fascia 
went through a "large stretch," and most of the veteran's 
pain was localized to this area.  The examiner placed an 
order for custom prosthetics to provide the veteran more 
comfort.  After failing to pick up the prosthetics, the 
veteran presented in September 2003 to have the devices re-
ordered.  He again failed to pick up the devices.  

The Board finds it significant that though the veteran 
visited the VA outpatient clinic with complaints of back, 
neck and knee pain over the ensuing months, he did not make 
one complaint as to his feet.  Thus, the pain documented in 
the April 2003 treatment record was during a single flare-up 
of pain, which was not an accurate representation of the 
veteran's usual foot disability picture.  In the opinion of 
the Bord, one verified episode of pain several years ago does 
not amount to moderate pes planus, in light of the remaining 
pertinently negative medical evidence.  These records, though 
replete with evidence of pain in the back and neck, are 
negative for any complaints of foot pain.  Indeed, in an 
October 2003 pain management consult examination, the veteran 
made no complaints of foot pain and as noted above was able 
to heel-toe walk without problem.  Finally, and very 
significantly, the July 2005 VA examiner found that the 
veteran's "physical examination today did not show pes 
planus or flatfoot syndrome.  He had normal arches."  

Moreover, the Board cannot help but notice that the veteran 
failed to pick up prescribed orthotics.  This leads to the 
conclusion that the veteran believed that orthotics were not 
needed to alleviate foot pain, which inescapably leads to the 
conclusion, supported by the recent negative medical 
treatment records, that foot pain is nonexistent or nearly 
so. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's reports and the one 
isolated treatment record, of pain on use.  The Board finds 
the veteran's statements as to pain on use to be lacking 
credibility and probative value.

In addition, as noted above the criteria for a noncompensable 
disability rating include symptoms relieved by orthotics.  
If, for the sake of argument, the Board credits the veteran's 
contentions that he has significant pain on use, and he 
deliberately refuses to use prescribed orthotics, a 10 
percent disability rating would not be warranted due to such 
refusal. 

For his part, the veteran has presented no medical evidence 
which is indicative of a more significant disability, though 
given numerous opportunities to do so.  See Forshey, supra; 
see also 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

Based on the evidence of record, the Board finds that 
moderate pes planus is not demonstrated.  None of the factors 
mentioned in the schedular criteria for a 
10 percent disability rating under Diagnostic Code 5276 is 
currently present. 

Nor has the veteran met the criteria for 30 or 50 percent 
disability ratings under Diagnostic Code 5276.  "Marked 
deformity" or "marked pronation" of the feet has never 
been demonstrated in the medical evidence of record.  As 
noted above, there was only one isolated instance of foot 
pain accentuated on manipulation and use. However, this 
finding was not replicated, as the veteran was able to heel-
toe walk in October 2003, and all subsequent medical records 
were pertinently negative.  
There was no evidence of characteristic callosities, marked 
inward displacement and severe spasm of the tendo achillis in 
either record, and the April 2003 VA podiatrist found the 
heel was functioning normally both in contraction and 
relaxation.  As for orthopedic devices, the Board has already 
discussed that the veteran placed an order for orthotics but 
never obtained them.  Accordingly, the criteria for 30 and 50 
percent disability ratings under Diagnostic Code 5726 have 
not been met.


DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that DeLuca factors may be applicable (and as 
explained immediately above the Board does not believe that 
this is so), the Board will address whether additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  

There is of record no evidence of weakness, fatigability, 
incoordination and the like due to pain caused by the 
service-connected pes planus.  The May 2002 and July 2005 VA 
examiners found no evidence of gait or ambulation problems, 
and the veteran was able to heel-toe walk in October 2003.  
The veteran has presented no competent medical evidence to 
the contrary.

Thus, there is no objective basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate in this case.
See Fenderson, supra.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected pes planus 
has not changed appreciably since his initial date of 
entitlement to service connection, or February 20, 2002.  The 
clinical record, as indicated in the discussion of the 
schedular rating above, does not indicate a marked change in 
veteran's condition and specifically does not indicate any 
change that would require the assignment of a different 
rating.  The Board has already discussed the April 2003 
notation of pain as being an incident isolated from the 
veteran's usual foot disability picture.  The complaints of 
pain at that time were temporary and apparently resolved as 
quickly as they appeared; such is not indicative of permanent 
change warranting staged ratings.  

Based on the evidence, the Board finds that a noncompensable 
disability rating was properly assigned for the entire 
period, specifically from February 20, 2002 to the present.

Extraschedular rating

The Board notes in passing that the veteran has not argued 
that his service-connected bilateral pes planus disability 
interferes with his ability to maintain employment, and the 
RO has not addressed the matter of referral for an 
extraschedular rating.  Accordingly, the Board will not 
address the veteran's entitlement to an extraschedular 
rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance].  

Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for his 
service-connected bilateral pes planus.  Contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.





	(CONTINUED ON NEXT PAGE)



2.  Entitlement to service connection for a low back 
disability, claimed as multilevel laminectomy, diskectomy and 
spinal fusion.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability.

5.  Entitlement to service connection for sinusitis.

For the sake of judicial economy, these four issues will be 
addressed together.

Law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2005); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Analysis

The veteran seeks entitlement to service connection for 
lumbar spine, thoracic spine, bilateral knee and sinusitis 
disabilities on a direct basis.  Also, the veteran argues 
that his bilateral knee problems are a result of service-
connected disability.  See, i.e., the April 2004 hearing 
transcript, pages 26 and 28.  

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

(i.)  Current disability

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of herniated nucleus pulposus at 
L3/L4, L5/S1 spondylolisthesis, anterior L3/L4, L4/L5, L5/S1 
fusion and minimal bilateral knee degenerative changes.  
Accordingly, Hickson element (1) has been met for the low 
back and bilateral knee claims.

With respect to the claim for a thoracic spine disability, 
there is a diagnosis of record of idiopathic thoracic 
scoliosis.  However, the July 2005 VA examiner found that the 
thoracic spine disability was a congenital problem unrelated 
to service.  
The examiner stated: "The veteran entered military service 
with an already existing thoracolumbar idiopathic scoliosis 
and spondylolisthesis of Grade I severity.  These are both 
conditions that are usually developmental and usually first 
appear in childhood or adolescence.  They are frequently not 
symptomatic during these years."  

As noted above, congenital or developmental abnormalities and 
are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2005); 
see also Winn, supra.  

With respect to the veteran's arguments that his thoracic 
scoliosis was not documented on his entrance examination and 
therefore not present, he is in essence raising an argument 
concerning the statutory presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 2002).  However, such argument is of 
no consequence in light of the prohibition against service 
connection for congenital or developmental defects.  In 
essence, such are deemed to be lifelong disabilities and thus 
predate service.   See VAOPGCPREC 82- 90 (July 18, 1990) [a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service].

To further elaborate, the July 2005 VA examiner indicated 
such conditions were "frequently not noted during induction 
physical examinations as many examiners working at physical 
entrance processing stations are not well trained to observe 
the physical changes associated with these conditions . . . . 
The scoliosis was noted on his separation physical probably 
because the examiner was more acute in making the proper 
observations and more knowledgeable in the physical exam 
process.  An X-ray was also apparently taken at that time 
that assisted in the process of making the diagnosis."  
  
The only competent medical evidence of record as to the 
nature of the veteran's thoracic spine disability is against 
the claim.  The veteran has not presented competent medical 
evidence wither that the thoracic spine disability is not a 
congenital or developmental abnormality or that some other 
thoracic spine disability exists.  Accordingly, Hickson 
element (1) has not been met for the thoracic spine claim.

With respect to the veteran's claim for sinusitis, there is 
no medical evidence which supports a conclusion that 
sinusitis currently exists.  The Board notes that the May 
2002 VA examiner indicated the veteran had "intermittent 
sinusitis;" however, this diagnosis was noted to be "by 
subjective history."  In other words, there was no objective 
evidence of sinusitis at that time.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for sinusitis; he 
has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the veteran himself believes that current 
sinusitis exists, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the veteran's sinusitis claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

It may be that the veteran may experience sinus problems at 
times.  However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra [symptoms without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  No underlying disability has 
been clinically identified.

In the absence of any diagnosed sinusitis, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met for the sinusitis claim.

In summary, Hickson element (1), current disability, has been 
met for the lumbar spine and bilateral knee claims, but not 
the thoracic spine or sinusitis claims.  The veteran's claims 
for entitlement to service connection for sinusitis and a 
thoracic spine disability fail on this basis alone.



(ii.)  In-service injury or disease

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that lumbar spine or bilateral knee disease was 
present in service.  Of record the veteran's November 1974 
enlistment examination and April 1977 separation examination 
that show no complaint or diagnosis of a lumbar spine, 
bilateral knee or sinus disease.  

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application, as arthritis in the bilateral knees was 
first evidenced decades after the one-year presumptive period 
for service connection which ended in may 1978.  

With respect to in-service injury, the evidence in the 
veteran's favor consists solely of his recent statements to 
the effect that he injured his knees from jumping and 
climbing ladders during service and he injured his lumbar 
spine during the lifting and transporting of munitions.  See 
the January 2003 notice of disagreement.  

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden, supra.  The Board finds that the veteran's recent 
statements concerning knee and low back injury in service are 
of relatively little probative value as compared with the 
utterly negative service medical records and the pertinently 
negative medical history for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

The Board reiterates that the veteran's service medical 
records are utterly negative for any complaints or findings 
regarding the knees and lower back.  There is no indication 
that the veteran was placed on physical profile or was 
assigned light duties because of knees or lower back 
problems.  Significantly, on the veteran's report of medical 
history for a post-service reserve examination in March 1980, 
the veteran checked the box for "no" when asked if he had: 
"swollen or painful joints," "recurrent back pain," and 
"'trick' or locked knee." Taken together, this negative 
evidence outweighs the veteran's own recent reports of knee 
and low back injury in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]. 

In short, to the extent that the veteran is now contending 
that he injured his knees and lower back during service, his 
recent statements are outweighed by the service medical 
records, which do not mention any such injury, and the lack 
of reference to such injury for decades after service.  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

The Board finds, therefore, that the preponderance of the 
probative evidence shows that injury to the knees or lower 
back and/or the onset of any knee or lower back disability 
did not occur during service.  Accordingly, Hickson element 
(2) has not been met for the claims of entitlement to service 
connection for a bilateral knee and lumbar spine disability, 
and the claims fail on that basis alone.  

With respect to the thoracic spine claim, the April 1977 
separation examination includes a diagnosis of mild thoracic 
scoliosis, which is the congenital condition referred to by 
the July 2005 examiner.  See the July 2005 VA examination 
report.    
The veteran specifically contends that his thoracic spine 
disability was due to an injury in service.  No such injury 
is of record.  

The July 2005 examiner specifically discounted in-service 
trauma as a factor in the development of the veteran's 
thoracic spine condition.  The examiner stated that the 
condition:

. . . can develop after significant trauma but would be 
associated with a history of significant trauma and 
would have been accompanied by a prolonged period of 
significant pain and acute physical findings.  The 
record clearly do not report this to be the case on 
active duty.

In short, for the thorac spine issue, element (2) has not 
been met, and the claim fails on that basis also.

There are documented in-service complaints of sinus problems 
(although sinusitis itself was not diagnosed).  With respect 
to sinusitis, element (2) has been met. 

(iii.)  Medical nexus

With respect to Hickson element (3), medical nexus, the 
veteran has submitted no competent medical nexus opinion 
relating a sinusitis disability to his military service.  It 
is obvious that in the absence of a current diagnosis of 
sinusitis, a medical nexus opinion would be an impossibility.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) [relating to continuity of symptomatology] with 
respect to the veteran's sinusitis claim.  However, the 
medical evidence of record does not indicate continuous sinus 
problems and treatment in the decades after service.  Indeed, 
the veteran himself has testified that he has been treated 
maybe 10 times in a 25-year span for sinus problems, which 
can hardly be considered continuous.  See the April 2004 
hearing transcript, page 30.  In any event, supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117 at120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking for the veteran's 
sinusitis claim.

With respect to the congenital thoracic spine disability, the 
Board will liberally interpret the veteran's contentions to 
include one of aggravation of such in or due to service.  See 
VAOPGCPREC 82-90 (July 18, 1990) [service connection for 
congenital, developmental or familial diseases may be granted 
if manifestations of the disease in service constituted 
aggravation of the condition].

In this case, there is no evidence of aggravation of the 
thoracic spine disability in service.  Indeed, the only 
reference in the service medical records in the notation in 
the separation examination report.  There is no indication 
that the thoracic spine disability caused the veteran any 
problems in service or for years thereafter.  Significantly, 
on the veteran's report of medical history for a post-service 
reserve examination in March 1980, he checked the box for 
"no" when asked if he had recurrent back pain".  There is 
no evidence of record, aside from the bare notation of the 
problem itself on separation, which suggests that the 
congenital thoracic spine disability was aggravated during or 
due to the veteran's military service.   

Indeed, the only medical opinion, that of the July 2005 VA 
examiner, is against the claim on this point.  As indicated 
above, the examiner noted that there was no evidence in 
service of an injury which would lead to the development of 
thoracic spine problems.  Accordingly, Hickson element (3) 
has not been met for the thoracic spine claim.

With respect to the veteran's knee and low back claims, the 
veteran has submitted no competent medical nexus opinion 
relating his currently diagnosed bilateral knee and low back 
problems to his military service, and none otherwise appears 
of record.  In the absence of an in-service diagnosis of 
bilateral knee and lumbar spine disability, a medical nexus 
opinion would be an impossibility.  

Indeed, the July 2005 VA examiner specifically opined to the 
contrary: "The record clearly shows post-service stressor 
causing his current back problem.  There is no active duty 
history relevant to his surgical intervention of the lumbar 
spine in 1993.  There is no history [of] relevant service 
issues regarding his knees. . . . There is clear and 
unmistakable evidence which shows this veteran's back problem 
began after work-related issues in 1992 . . . 15 years after 
active duty service.  His knee problems began well after 
service and [were] first reported in 2002."

There are no opinions to the contrary.  To the extent that 
the veteran himself and his representative contend that a 
medical relationship exists between his service and 
sinusitis, thoracic spine, bilateral knee and lumbar spine 
disabilities, their opinions are entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statements 
offered in support of the veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran does not have 
current thoracic spine or sinusitis disabilities related to 
service, and the veteran's currently diagnosed bilateral knee 
and lumbar spine disabilities are not related to his military 
service.  Accordingly, Hickson element (3), medical nexus, 
has also not been satisfied, and the claims also fail on that 
basis.

Secondary service connection for the bilateral knee 
disability 

The veteran has contended more strongly that his bilateral 
knee problems are a result of his service-connected pes 
planus.  See the March 2006 Post-Remand Brief. 

[The Board notes in passing that the veteran has also argued 
that his knee problems are related to his low back problems.  
However, as discussed above service connection has been 
denied for lumbar spine disability.  In the absence of a 
service-connected disability, service connection for another 
disability cannot be granted.  See Wallin, supra.  The 
veteran has not contended that his remaining two service-
connected disabilities, bilateral hearing loss and tinnitus, 
have anything to do with his knee disability, and nothing in 
the record even suggests that such is the case.]

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with mild 
degenerative arthritis in the bilateral knees.  Wallin 
element (1) is accordingly satisfied.

With respect to Wallin element (2), service-connected 
disability, service connection is in effect for bilateral pes 
planus.  Accordingly, Wallin element (2) is satisfied.

With respect to critical Wallin element (3), nexus, there is 
no evidence of nexus between currently diagnosed knee 
disability and service-connected pes planus.  Indeed, the 
July 2005 VA examiner opined to the contrary: "I fail to 
find evidence that a problem of 'mild' pes planus could have 
anything to do with his knee . . . . conditions."

There is no competent evidence to the contrary.  To the 
extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected pes planus and current bilateral knee 
disability, their opinions are entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statements 
offered in support of the veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley, supra.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed knee disability is not related to his service-
connected pes planus.  Accordingly, Wallin element (3), 
medical nexus, has not been satisfied, and the claim fails on 
this basis alone.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for lumbar spine, 
thoracic spine and sinusitis disabilities on a direct basis 
and the veteran's bilateral knee problems on both a direct 
and secondary basis.  Contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relevant 
equipoise.  The benefits sought on appeal are accordingly 
denied.

ORDER

Entitlement to a compensable disability rating for bilateral 
pes planus is denied.

Entitlement to service connection for a low back disability, 
claimed as multilevel laminectomy, diskectomy and spinal 
fusion, is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disability, is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


